DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 40, 2, 7-8, 12-18, 20, 26-27, 33 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over VETTER et al. (US 2016/0215238 A1) in view of Barrera et al. (US 2015/0147286 A1).
Regarding claims 1, 40, 7, and 12-16, Vetter teaches a fabric care composition comprising an aminofunctional polysiloxane with the same claimed structural limitations; [25-28, 148: Exmp. 8, line 8],  a nonionic surfactant; [49, 53], further comprising a cationic fabric softening active such as cationic (quaternized) polyacrylamide; [48, 148: Exmp. 8; component 5; see the footnote], and agents with thickening properties (claims 15-16) esterquats; [57], and dimethyl aminoethyl acrylate; [148].  Composition is able to prevent and repel the stains of fabrics; [84, 98].
Regarding claims 1, 40, 8 and  33,  Vetter does not, expressly, teach a cationic co-softener.  However, the analogous art of Barrera teaches a deposition aid cationic softener of polyquaternium-7; [234].  At the time, before the effective filing date of invention, it would have been obvious to add the polyquaternium-7 cationic softener of Barrera to Vetter’s composition with the motivation of enhancing the softening effect of the composition.  Polyquaternium-7 is a copolymer of acrylamide and dimethyl diallyl ammonium chloride monomers. It is typically supplied as an 8% aqueous solution. It is used both in fabric softeners and in cosmetic formulations as an antistatic agent, film former, and hair fixative as well; [252].  Note that (instant claim 15) Barrera, similarly, teaches an alkyl acrylate (a thickening agent).  Barrera also teaches the amount of nonionic surfactant about 0.3%; [174], wherein Vetter did not specifically teach it.
Regarding claims 2 and 40,  Vetter teaches that the amount of amino-polysiloxane in the its emulsion is in the range of 25-40%; [25].  On the other hand, the amount of this emulsion in the fabric care composition is in the range of 0.5-8 w%; [148: Exmp. 8 Table].  This renders the amount of amino-polysiloxane in the lower range of 1.25 w% (0.5 X 0.25) which is close to 1% as instantly claimed. Consequently, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected [the claimed product and a product disclosed in the prior art] to have the same properties.”Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  [MPEP 2131.03, R6].  Alternatively, the prior art of Barrera teaches amino-polysiloxane in the amount of 1%; [289: table 6]. At the time of invention, it would have been obvious to adjust the value of amino-polysiloxane to slightly a lower amount without any adverse effect on fabric care composition.
Regarding claim 17,  Vetter’s does not expressly teach thickening agent provided in emulsion form. However, it teaches that the aminofunctional polysiloxane is in an emulsion state and it could include other ingredients such as nonionic surfactants; [48]. Therefore, it would be obvious to either include the thickener in aminopolysiloxane  emulsion, or provide it separately with the motivation of further enhance its dispersal, which is a routine experimental practice and not imparting patentability.
Regarding claim 18,  Vetter’s teaching of the viscosity for the composition is not
expressly taught.  However, the aminofunctional polysiloxane component’s viscosity is 200-500 cPs; [24]. This means that the whole composition’s viscosity should be in an agreeable range that does not disturb the synergistic effects between the rest of chemical ingredients in the compound.  Thus, for small variations, it would have been obvious to a person of ordinary skill in the art to adjust the viscosity of the composition with the motivation of enhancing the efficacy of the composition for fabric treatment.
Regarding claims 20, 26-27,  Vetter’s composition has a pH modifying agent such as citric acid; [71, 132, claim 15], wherein the pH is about 3; [148: Example 8]. 
Regarding claim 43, Vetter teaches a method by which the composition is used for removing stains (prevent and repel) from fabrics; [84, 98].  This is construed as the fact that composition removes any stains such as coffee, milk and chocolate, in the absence of any indication to the contrary by Vetter, which renders the claim obvious.
 
Claims 1, 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez de Cossio et al. (US 2016/0337239 A1), in view of VETTER et al. (US 2015/0215238 A1), and Barrera et al. (US 2015/0147286 A1).
Regarding claims 1, 31 and 36, Gonzales de Cossio (= G. de Cossio) teaches a fabric conditioning composition comprising aminofunctional polysiloxane, a very similar to instantly claimed formula (I), in the amount of 0.1-0.5 w%; [abstract, 8-11], water n the amount of about 90 w% and 94 w%; [example 2, 33], nonionic surfactant of C14-C15, 20 EO;1 in amount of 0.05-0.5 w%; [30], lactic acid in amount of 0.0625 w%; [33, 43], acrylate thickener in 0.001-0.035 w%; [28], esterquat in 1-10 w%; [claims 11-12], and silicone antifoam 1086 in amount of 0.05-0.08 w%; [31]. 
Regarding claims 1, 31 and 36, Gonzales de Cossio does not teach the exact aminofunctional polysiloxane as claimed instantly.  However, the analogous art of VETTER teaches the very claimed formula (I); [25-28, 148: example 8; line 8]. At the time before the effective filing date of invention, it would have been obvious to substitute (or add) the amino-polysiloxane of VETTER to G. de Cossio’s composition as a complete functional equivalent ingredient. 
De Cossio does not teach cationic co-surfactant. However, the analogous art of Barrera teaches this ingredient as polyquaternium-7; [234].  At the time, before the effective filing date of invention, it would have been obvious to add the polyquaternium-7 cationic softener of Barrera to Vetter’s composition with the motivation of enhancing the softening effect of the composition.  Polyquaternium-7 is a copolymer of acrylamide and dimethyl diallyl ammonium chloride monomers. It is typically supplied as an 8% aqueous solution. It is used both in fabric softeners (i.e. deposition aid; 234) and in cosmetic formulations as an antistatic agent, film former, and hair fixative as well; [252].
Regarding claim 31, De Cossio does not teach cationic microbicide as instantly (claim 31) claimed.  However, the analogous art of Barrera teaches this ingredient used in needed amount for corresponding applications; [claim 6].  At the time, before the effective filing date of invention, it would have been obvious to add the antibacterial of Barrera to de Cossio’s composition with the motivation of enhancing the cleanliness of clothing and fabrics for further hygienic purposes as taught by Barrera above. 

Response to Arguments
Applicant's arguments filed 2022/06/15 have been fully considered but they are not persuasive. Because;
In response to applicant’s main argument (page 8) that “Barrera fails to provide any motivation for incorporating a cationic co-surfactant in claims 1 and 40”, it is noted that the paragraphs 234 and 252 are quite explanatory as to why this component is used in fabric conditioning compositions/formulations, as stated in the action above.  Note that; the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/08/11

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767